Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to LIFE NUTRITION PRODUCTS, INC. (Exact name of registrant as specified in its charter) Commission File Number: 333-152432 Delaware (State of other jurisdiction of incorporation or organzation) 42-1743717 (I.R.S. Employer Identification No.) Michael M. Salerno Chief Executive Officer 121 Monmouth Street, Suite A Red Bank, New Jersey 07701 (732)758-1577 (Address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (X )Yes ()No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer () Accelerated filer () Non-accelerated filer () Smaller reporting company ( X ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ( X ) Yes () No As of 9/30/08, there were 14,055,000 shares of common stock outstanding with a par value of $0.0001. Table of Contents Page: Part I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as of 9/30/08 (unaudited) and 12/31/07 3 Statement of Operations for the Three and Nine Months Ended 9/30/08 and 9/30/07 4 Statements of Stockholders Equity as of Nine Months Ended 9/30/08 5 Statement of Cash Flows as of 9/30/08 and 9/30/07 6 Notes toFinancial Statements 7-8 Item 2. Managements Discussion and Analysis of Financial Condition 9 and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 12 Part II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submissions of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Unregistered Sales of Equity Securities Item 6. Exhibits 14 Signatures 14 2 PART IFINANCIAL INFORMATION Item 1. Financial Statements Life Nutrition Products, Inc. Balance Sheets As of September 30, 2008 and December 31, 2007 Assets 9/30/08 12/31/07 (unaudited) Current Assets Cash and cash equivalents $ 1,393 $ 856 Inventory 10,202 27,610 Total Current Assets 11,595 28,466 Property and Equipment, net 441 441 Deposit - 300 Total Assets $ 12,036 $ 29,207 Liabilities and Stockholders Equity Liabilities Account Payable & Accrued Expenses - 895 Line of Credit 75,000 Officer Loan Payable - 74,345 Total Liabilities - 150,240 Stockholders Equity Preferred Stock, $0.0001 par value, 2,000,000 authorized, none issued and outstanding - - Common Stock $0.0001 par value, 50,000,000 authorized, 1,406 1,000 14,055,000 issued and outstanding as of 9/30/08 and 10,000,000 issued and outstanding as of 12/31/07 Additional Paid-in Capital 439,022 169,100 Retained Deficit (428,392) (291,133) Total Stockholders Equity 12,036 (121,033) Total Liabilities and Stockholders Equity $ 12,036 $ 29,207 See notes to the financial statements. 3 Life Nutrition Products, Inc. Statement of Operations Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Revenue $ 615 $ 397 $ 2,437 $ 13,493 Cost of Revenues 3,273 - 17,409 8,560 Gross Profit (2,658) 397 (14,972) 4,933 Expenses Selling General & Administrative 44,790 58,611 121,315 134,910 Other Income (Expense) Interest Income 23 - 164 - Interest Expense - (1,140) (1,137) (1140) Total Expenses 44,767 59,751 122,288 136,050 Loss before provision for income taxes (47,425) (59,354) (137,260) (131,117) Provision for income taxes - Net Loss $ (47,425) $ (59,354) $ (137,260) $ (131,117) Weighted average shares of common stock outstanding 13,855,000 10,000,000 12,790,912 10,000,000 Net Loss per common share $ (0.00) $(0.01) See notes to the financial statements. 4 Life Nutrition Products, Inc. Statements of Stockholders Equity for 9 Months Ended, September 30, 2008 Additional Retained Common Common Paid-in Earnings Shares Amount Capital (Deficit) Total Balance 12/31/2007 10,000,000 $ 1,000 $ 169,100 $ (291,132) $ (121,032) Private placement
